 1                               UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
 3                                        OAKLAND DIVISION
 4
     HUNGERSTATION LLC,                              Case No. 4:19-CV-5861-HSG
 5
                           Plaintiff,                ORDER GRANTING LEAVE TO FILE
 6                                                   OMNIBUS REPLY
            v.
 7                                                   Date:        December 11, 2019
     FAST CHOICE LLC d/b/a PACE and                  Time:        2:00 p.m.
 8   INSPIRING TRADING APPS LLC d/b/a                Floor:       4
     SWYFT,                                          Courtroom    2
 9
                                                     Judge:       Hon. Haywood S. Gilliam, Jr.
                           Defendants.                            Oakland Courthouse
10
                                                                  1301 Clay Street
11                                                                Oakland, CA 94612
12                                                   Complaint Filed:       Sept. 19, 2019
13

14          Having considered HungerStation LLC’s Administrative Motion For Leave To File
15   Omnibus Reply Brief Pursuant To L.R. 7-11 (“Motion”) and any response thereto,
16          IT IS HEREBY ORDERED that the Motion is GRANTED. Plaintiff is granted leave to
17   file a single 25-page reply brief in support of its Motion for Preliminary Injunction. The
18   foregoing brief shall be filed by Wednesday, November 27, 2019.
19

20          IT IS SO ORDERED.
21
            Dated: 11/26/2019
22

23                                                Honorable Haywood S. Gilliam, Jr.
24

25

26

27

28

     ORDER OMNIBUS REPLY                                                CASE NO. 4:19-CV-5861-HSG
